Citation Nr: 1643813	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-17 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial increased evaluation in excess of 20 percent for service-connected lumbar stenosis with spondylosis and hip abductor decreased tone glueteus bilaterally.

2.  Entitlement to an initial increased compensable evaluation prior to September 23, 2009 and in excess of 20 percent thereafter for service-connected cervical stenosis.


REPRESENTATION

Veteran represented by:	Stephen Vaughn, Agent 


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 

INTRODUCTION

The Veteran had active service from May 1979 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Appeal Management Center (AMC) in Washington, DC, which granted service connection for lumbar spine and cervical spine conditions upon directed reconsideration by the Board in a prior separate appeal for reopened claims.  Jurisdiction was subsequently transferred to the VA Regional Office (RO) in Houston Texas.  The Veteran perfected a timely appeal of this determination.

In a November 2014 decision, the Board, in relevant part, remanded the above noted issues for further development. 

The Board notes that in a February 2016 decision, the RO granted the Veteran's claim for entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) effective June 29, 2012.  The Veteran has not expressed disagreement with any portion of the award.  Thus, no further action on the part of the Board is warranted.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  The Veteran contends that her service-connected lumbar spine and cervical spine conditions are more severe than reflected by her current ratings.

The Veteran was previously provided VA examinations for her lumbar spine and cervical spine conditions in September 2009 and April 2013.  While the Veteran denied flare-ups at the April 2013 VA examination, at the prior September 2009 VA examination, the Veteran complained of flare-ups which the examiner indicated caused "moderate functional limitation."  The Court of Appeals for Veterans Claims has held that examinations provided to evaluate the extent of a veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); see 38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 44.  The Board found that an addendum opinion was necessary to determine whether it was feasible to portray the Veteran's claimed flare-ups in terms of range-of-motion loss.  

The Veteran was afforded additional VA examinations in December 2015.  The examiner reported that the Veteran again denied flare ups and therefore provided no response as to any impact such would have on the Veteran's range of motion.  The Board, however, notes that the examiner did not address the Veteran's prior complaints of flare-ups.  Therefore, the Board finds that the examiner did not fully answer the questions posed by the prior remand and that a remand is necessary to afford the Veteran an opinion that fully addresses the questions posed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders, and that the Board errs if it fails to insure compliance).

Further, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing."  Here, the Board finds that the examinations of record do not fully comply with Correia.  As such, a remand is necessary to afford the Veteran additional VA examinations to address the foregoing deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations to evaluate the severity of the service connected lumbar spine and cervical spine conditions.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays should be performed.

(a)  The examiner should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and non-weight-bearing or state why such testing is not warranted or not feasible in light of Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

(b) In light of the Veteran's complaints of flare-ups at the September 2009 VA examination, and the examiner's indication that such flare-ups caused "moderate functional limitation," the examiner should assess the additional functional impairment during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resorting to speculation, then the examiner must provide an explanation for why this is so. 

The examiner should also note whether the lumbar spine and cervical spine conditions result in incapacitating episodes, and indicate the total duration of any episodes. 

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service connected lumbar spine and cervical spine conditions.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resorting to mere speculation, the examiner should fully discuss why this is the case.

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall, 11 Vet. App. at 271. 

3.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




